Citation Nr: 0633742	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-20 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder. 


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty April 1951 through March 
1953.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the veteran requested a hearing.  A 
travel board hearing in front of a veteran's law judge (VLJ) 
was scheduled for July 2006.  However, the veteran failed to 
appear for his hearing, and as such, the hearing has not been 
rescheduled.


FINDING OF FACT

The veteran's current bipolar disorder is not related to his 
active duty service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was not provided with timely notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection prior to the August 1999 adverse 
determination.  However, by letters dated October 2001, and 
November 2003, the RO adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Despite the untimely notice, the Board finds 
that the VA's duty to notify has been fully satisfied with 
respect to the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby)

Additionally, the veteran was not provided with timely notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. at 394.  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board notes that despite the RO's numerous attempts to 
obtain the veteran's service medical records, those records 
are unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the veteran's 
records appear to have been destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  The Board informed the 
veteran of its difficulty in locating the service medical 
records and essentially told the veteran to submit any 
service medical records in his possession by letter dated 
December 1998.  Additional letters sent October 2001, 
February 2002, and November 2003 informed the veteran of 
missing service medical records and, in essence, gave the 
veteran opportunities to submit additional evidence to 
support his claim.

Further, the RO made numerous attempts to obtain private 
medical records from the private physicians and hospitals 
where the veteran indicated he had received treatment, 
including; Nyack Hospital in 1976, and United Hospital in 
1977, 1978, and 1979.  Unfortunately, these records, which 
were requested by both the RO and the veteran, are also 
unobtainable and thus, unavailable for review.

The Board notes, that the veteran's VA treatment reports have 
been obtained.  The veteran was also afforded two VA mental 
evaluations for his bipolar disorder.  Additionally, the 
veteran submitted numerous statements regarding his 
condition, and has not identified any further evidence with 
respect to his claim.  The Board is similarly unaware of any 
such evidence.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran asserts that his bipolar disorder is the result 
of his active duty service, asserting that he was 
hospitalized twice during service for aggression.

As discussed above, the veteran's service medical records are 
unavailable for review.  

In his numerous statements submitted in support of his claim, 
the veteran reported seeing private physicians and receiving 
treatment at private hospitals for his severe depression in 
1976 at Nyack Hospital, as well as treatment in 1977, 1978, 
and 1979 at United Hospital.  In 1979, the veteran reported 
participating in outpatient treatment for severe depression.  
The veteran also reported cocaine and marijuana use during 
and after service, stopping in 1976.  Unfortunately, these 
records, which were requested by both the RO and the veteran, 
are also unobtainable.

The veteran was afforded two VA examinations in conjunction 
with his claim.  In an examination dated December 1998, the 
veteran reported hospitalization on two occasions during 
service, once in Fort Hood, Texas, and once in Anchorage, 
Alaska, both times for aggressive acting out.  He also 
reported a hospitalization in 1976 at Nyack Hospital, as well 
as at United Hospital in 1977, 1978, and 1979, for treatment 
for severe depression.  The veteran reported that in 1979 he 
received outpatient treatment for severe depression.  The 
veteran also reported cocaine and marijuana use during and 
after service, stopping in 1976.  The veteran described 
feelings and acts of physical aggression towards others, 
including his family members, continuous insomnia with little 
need for sleep, a very active mind, and continuous feelings 
of tension and nervousness.  Objective findings included 
depressed mood, with feelings of tension and anxiety, 
occasional suicidal ideation, and no current homicidal 
ideations, but with frequent episodes in the past.  The 
examiner provided a diagnosis of bipolar I disorder, with the 
most recent episode characterized by depression, as well as a 
past history of cannabis and cocaine abuse in full remission 
since 1976.  The examiner further stated that while the 
veteran's first reported psychiatric hospitalization was 
during service, a review of the veteran's medical records 
would be necessary to determine the relative weight that the 
veteran's bipolar disorder and use of substances played in 
his adjustment difficulties during military service and his 
subsequent problems in civilian life.  

The veteran was provided with an additional VA mental 
evaluation in November 2003.  The examiner reviewed the 
claims file, the December 1998 VA examination, in evaluating 
the veteran.  The examiner noted that the veteran rapidly 
moved from the expression of tears, to irritability, and even 
rage, and had great difficulty modulating his emotional 
expressivity.  There was no frank thought disorder indicated, 
although the veteran had multiple interferences with his 
concentration.  The examiner noted that the veteran reported 
PTSD-like symptom regarding childhood abuse, and opined that 
these symptoms had been present for many years, but were not 
present prior to the veteran's entry into service.  The 
veteran also provided a history of cocaine and marijuana use 
both prior to and during service.  The examiner provided a 
diagnosis of bipolar disorder, now appropriately diagnosed 
and medicated, with evidence of stress related symptoms 
secondary to childhood abuse.  The examiner also noted 
possible childhood history of sociopathy, with cruelty to 
animals, fire setting, and school disciplinary difficulties, 
and assigned the veteran a GAF score of 42.  The examiner 
noted that the veteran has a highly compromised function as a 
result of his chronic mental illness whose representation 
seems to have first appeared unequivocally during his 
military commitment and was only worsened or intensified.  He 
also stated that the drug use that occurred during the 
veteran's military commitment would not have explained the 
degree of psychological impairment or depression.

While the veteran currently has bipolar disorder, there is no 
probative medical evidence to show that the veteran's bipolar 
disorder was incurred in, or aggravated by, his service.  As 
previously noted, his service medical records are not 
available.  Although the VA examiner at the November 2003 
examination stated that he believed the veteran's bipolar 
disorder was unequivocally manifested and/or aggravated by 
service, the examiner had no basis or rationale for this 
opinion.  It appears that his opinion was based solely on the 
veteran's history of receiving psychiatric treatment, 
including hospitalization, in service.  This history, 
however, is not substantiated by the evidence of record.  
There is no medical evidence of the veteran having a 
psychiatric disorder in service.  In fact, the evidence of 
record does not show a diagnosis of a bipolar disorder until 
decades after service.  A medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Additionally, a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the absence of probative medical evidence linking the 
veteran's current bipolar disorder to service, the Board 
finds that the preponderance of the evidence is against the 
claim.  There is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bipolar disorder is denied.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


